Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00810-CV

                                  In the INTEREST OF L.H.

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-PA-00997
                            Honorable Dick Alcala, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
terminating the parental rights of Rogelio Hernandez Jr. is AFFIRMED.

       SIGNED April 2, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice